                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 18-cv-21665-GAYLES/OTAZO-REYES

LUJERIO CORDERO,

       Plaintiff,

vs.

TRANSAMERICA ANNUITY
SERVICE CORPORATION, n/k/a
WILTON RE ANNUITY SERVICE
CORPORATION,

AND

TRANSAMERICA LIFE
INSURANCE COMPANY,

      Defendants.
______________________________________/

                                             ORDER

       THIS CAUSE comes before the Court on Defendants’ Motion to Dismiss the Amended

Complaint (the “Motion”) [ECF No. 70]. The Court has considered the Motion and the record and

is otherwise fully advised. For the reasons that follow, the Motion is granted.

                                        BACKGROUND

       Plaintiff Lujerio Cordero was the beneficiary of a structured settlement agreement through

which he was to receive monthly payments for 30 years. Defendants Transamerica Annuity

Service Corporation (“Transamerica Annuity”) and Transamerica Life Insurance Company

(“Transamerica Life”) (collectively, “Transamerica”) owned and serviced the annuity contract

from which the payments were made. Cordero subsequently entered into a series of transfer

agreements in which he sold all his monthly payment rights to factoring companies in exchange
for reduced lump-sum payments over a period of two years. The issue now is whether he did so

knowingly or was a victim of fraud.

       I.      The Injury and Agreement

       According to the allegations in the Amended Complaint [ECF No. 60] 1, Cordero was a

childhood victim of lead contamination. He “suffered lead poisoning from paint in his New York

apartment building, causing debilitating and permanent health handicaps, particularly his cognitive

capacity.” [ECF No. 60 ¶ 12]. His mother sued the landlord company on his behalf. Id. ¶ 13. The

parties ultimately entered into a structured settlement agreement 2 that gave Cordero monthly

payments of $3,183.94 for 30 years from the time he turned 18 (the “Settlement Agreement”). Id.

As the parties anticipated, Cordero needed those payments as an adult because his cognitive

function did not improve: For example, he has not passed the GED exam and has also been unable

to secure any employment other than low-paying jobs. Id. ¶ 14.

       Continental Casualty Company, the landlord’s insurer, transferred its payment obligations

to Transamerica Annuity in exchange for a release of liability, making Transamerica Annuity the

legal owner of the annuity contract at issue. Id. ¶ 15. Transamerica Annuity then purchased an

annuity contract with Transamerica Life, who serviced the annuity contract to ensure that future

payments were made to Cordero. Id. ¶ 16.




1 As the Court proceeds on a motion to dismiss, it accepts as true Plaintiff’s allegations in his
Complaint. See Brooks v. Blue Cross & Blue Shield of Fla. Inc., 116 F.3d 1364, 1369 (11th Cir.
1997) (“When reviewing a motion to dismiss, a court must construe the complaint in the light most
favorable to the plaintiff and take the factual allegations therein as true.”).
2 A structured settlement is one that provides for a series of payments to be doled out over time,

rather than providing a lump sum. See Singer Asset Fin. Co. v. Tempkins, 871 So. 2d 915, 916 (Fla.
3d DCA 2004).
                                                 2
       II.     The Transfers

       Over the course of two years, Cordero entered into six structured settlement transfers which

permitted him to receive larger allocations of cash immediately. Id. ¶¶ 25–32. The transfers

required him to sign away his rights to the monthly payments.

       A “transfer” for a structured settlement occurs when a factoring company (also known as

a structured settlement buyer) 3 purchases all or a portion of a structured settlement in exchange

for immediate lump-sum payments. Such transfers in Florida follow a formula set forth in Florida’s

Structured Settlement Protection Act, Fla. Stat. § 626.99296 (“SSPA”). The SSPA was enacted

“to protect recipients of structured settlements who are involved in the process of transferring

structured settlement payment rights.” Id. § (1). The SSPA accomplishes this by requiring a Florida

state court to authorize any transfer of a structured settlement or the legal rights to the payments

in advance based on written express findings about the transfer’s validity. Id. § (3)(a). The state

court may deny or impose conditions if the proposed transfer would contravene the terms of the

structured settlement. Id. § (3)(b). While the court must hold a hearing, the beneficiary may be

excused from it for “good cause” shown. Id. § (4)(c). And the SSPA requires that the beneficiary

(or “transferee”) indemnify the annuity issuer and the structured settlement obligor (here,

Transamerica). Id. § (3)(b).

       Structured settlement agreements are also governed by their contractual terms, which often

include anti-assignment provisions. Anti-assignment provisions typically require the annuity

issuer’s approval before any transfers may occur. How annuity issuers enforce this language,

however, is not necessarily defined by the contract. Cordero’s Settlement Agreement contains an




3A factoring company is a business that purchases all or a portion of a structured settlement in
exchange for a lump sum of cash at a small discount.
                                                 3
anti-assignment provision which states that his “payments cannot be accelerated, deferred,

increased or decreased . . . nor shall [Cordero] have the power to sell, mortgage, encumber or

anticipate same, or any part thereof, by assignment or otherwise.” [ECF No. 60 ¶ 18]. Based on

this language, Cordero alleges that Transamerica “enjoyed the discretion to stop each and every

transfer . . . but chose otherwise.” Id. ¶ 41.

        The first transfer happened when he was 22. Id. ¶ 25. Cordero’s mother brought him

already completed papers to sign, which he did in her presence without a notary. Id. These papers

said that Cordero had outstanding debts—which Cordero alleges was false, but he lacked the

ability to realize that when signing due to his mental incapacity. Id. ¶¶ 25–26. Cordero’s signature

also appears on written waivers of his entitlement to both independent advice and any notice of

hearing. Id. Cordero was “told only to sign and initial the documents” but not about their

ramifications nor that he had a right to independent advice. Id. ¶¶ 34–35. Cordero does not allege

who told him this. Id.

        “[T]he documents submitted to the [state] court contained . . . written acknowledgments

evidencing Transamerica’s agreement” to the transfer. Id. ¶ 27. The state court ultimately approved

the transfer in a hearing without an appearance by Cordero or anyone acting on his behalf. Id. This

first transfer went to Alliance Asset Funding, a factoring company, which paid Cordero $50,230.00

in cash in exchange for 120 of the monthly payments of $750.00 that he was owed under the

structured settlement agreement—an aggregate value of $90,000.00. Id. ¶ 25.

        The five other transfers continued in similar form. Each time, Cordero was handed papers

that stated the different reasons he needed money immediately, and he signed them. Except in one

transfer, the documents were signed without a notary present. See id. ¶ 31. A state court then

approved the transfer without Cordero’s presence at a hearing. Id. ¶¶ 31–32. On November 24,



                                                 4
2012, the second transfer was completed, entitling Cordero to $15,000.00 cash in exchange for

120 monthly payments of $750.00. Id. ¶ 28. On April 2, 2013, the third transfer gave Cordero

$50,000.00 in exchange for 180 monthly payments of $650.000, an aggregate amount of

$117,000.00. Id. ¶ 29. The fourth transfer gave him $70,900.00 in exchange for 174 monthly

payments of $750.00, 50 monthly payments of $1,400.00, and 48 monthly payments of

$2.150.00—an aggregate amount of $303,700.00. Id. ¶ 30. The fifth transfer gave him $60,000.00

in exchange for 240 monthly payments of $800.00—an aggregate amount of $192,00.00. Id. ¶ 31.

And the sixth and final transfer gave him $22,000.00 cash in exchange for 235 monthly payments

of $213.94. Id. ¶ 32. Within two years, the money that he was supposed to receive for the rest of

his life was gone.

       Cordero alleges that the SSPA’s loopholes allow factoring companies to prey on

individuals with mental disabilities by enticing them to sign away their structured settlements. Id.

¶¶ 36–40. Cordero alleges Transamerica purposefully refused to exercise “discretion” to stop the

transfers, even though a cursory review of the applications and stipulations would have revealed

that the purported rationales for immediate cash needs were nonsensical and that Cordero could

not have understood what was happening. Id. ¶¶ 39–45. But Transamerica did not conduct such a

review and instead approved each transfer to its profit, as Transamerica received a $750 fee each

time. Id. ¶¶ 23–24. And factoring companies know that the court dockets are too busy to allow for

a thorough review of the transfers, virtually ensuring that the transfer will be approved. Id. ¶¶ 38–

39.

       III.    This Litigation

       Cordero brings five claims against Transamerica: (1) breach of contract under New York

Law, (2) constructive fraud under Florida law, (3) Exploitation of Disabled Adult under Florida’s



                                                 5
Adult Protective Services Act (“FAPSA”), Fla. Stat. § 415.102, (4) Federal Racketeer Influenced

and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962(c), and (5) Florida’s RICO Act, Fla.

Stat. § 895.03. Transamerica filed its Motion to Dismiss the Amended Complaint, which is now

ripe for review.

                                           DISCUSSION

        Transamerica’s Motion presents both jurisdictional and sufficiency arguments. The Court

addresses each in turn.

        I.      Rooker-Feldman

        Transamerica first argues that Rooker-Feldman bars relief because a judgment in Cordero’s

favor would mean overturning the state court-approved transfers. Cordero counters that state court

approval of an agreement between two parties is not the same as a final judgment from litigation.

The Second Circuit recently recognized as much in a case involving a settlement agreement. See

Cho v. City of New York, 910 F.3d 639, 647 (2d Cir. 2018) (holding that suit “alleging harm

flowing from wrongful conduct leading to settlement terms” could proceed because it did not

“argue that the state courts committed any error in so-ordering the parties’ agreements”).

        “The Rooker-Feldman doctrine makes clear that federal district courts cannot review state

court final judgments because that task is reserved for state appellate courts or, as a last resort, the

United States Supreme Court.” Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009) (per

curiam). The doctrine, named for Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and District

of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983), “is confined to cases of the kind

from which the doctrine acquired its name: cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi



                                                   6
Basic Indus. Corp., 544 U.S. 280, 284 (2005). “Rooker and Feldman exhibit the limited

circumstances in which [the Supreme Court’s] appellate jurisdiction over state-court judgments

precludes a United States district court from exercising subject-matter jurisdiction in an action it

would otherwise be empowered to adjudicate under a congressional grant of authority.” Id. at 291

(internal citation omitted).

        The Court agrees that a lawsuit asserting wrongful conduct that led to a state-court

approved transfer—as opposed to a lawsuit challenging the state court’s judgment in approving

the transfer—does not implicate Rooker-Feldman. See Sykes v. Mel S. Harris & Assocs. LLC, 780

F.3d 70, 75–76 (2d Cir. 2015) (noting that Rooker-Feldman did not apply to suit that plausibly

challenged defendants’ course of conduct in pursuing allegedly unlawful default judgment that

state court ultimately entered against plaintiff). Here, Cordero’s claim plausibly challenges

Transamerica’s course of conduct related to the approval of the transfers, which he alleges amounts

to fraud. He does not challenge the propriety of the state court final orders that authorized them.

Accordingly, his claims are not barred by Rooker-Feldman. See Cho, 910 F.3d at 647.

        II.     12(b)(6) Issues

                                            Legal Standard

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although this

pleading standard “does not require ‘detailed factual allegations,’ . . . it demands more than an

unadorned, the defendant-unlawfully-harmed-me accusation.” Id. (alteration added) (quoting

Twombly, 550 U.S. at 555).




                                                    7
       Pleadings must contain “more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citation omitted). Indeed,

“only a complaint that states a plausible claim for relief survives a motion to dismiss.” Iqbal, 556

U.S. at 679 (citing Twombly, 550 U.S. at 556). To meet this “plausibility standard,” a plaintiff must

“plead[ ] factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. at 678 (alteration added) (citing Twombly, 550 U.S. at

556). When reviewing a motion to dismiss, a court must construe the complaint in the light most

favorable to the plaintiff and take the factual allegations therein as true. See Brooks v. Blue Cross

& Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997).

                                             Analysis

       Transamerica attacks each of Cordero’s claims as inadequately pled. The Court addresses

each in turn.

                  A.   Breach of Contract

       Cordero’s first claim is for breach of contract under New York law. Cordero must allege

“(1) the existence of an agreement, (2) adequate performance of the contract by the plaintiff, (3)

breach of contract by the defendant, and (4) damages.” Harsco Corp. v. Segui, 91 F.3d 337, 348

(2d Cir. 1996).

        Cordero argues that Transamerica breached the annuity contract by executing the anti-

assignment provision in a way that it knew would injure Cordero, namely allowing the transfers

to proceed without any investigation or other protection. This, Cordero alleges, violated the

implied duty of good faith and fair dealing that inheres in every contract and required Transamerica

to execute the anti-assignment provision to his benefit. Transamerica counters that the annuity




                                                 8
contract confers discretion on whether and how Transamerica should enforce the anti-assignment

provision of the Settlement Agreement.

       Although the covenant of good faith and fair dealing exists to ensure that contracts are

performed in good faith, it does not permit imposing additional obligations on parties or “creat[ing]

independent contractual rights.” See Lehman Bros. Int’l (Europe) v. AG Fin. Prod., Inc., No.

653284/2011, 2013 WL 1092888, at *2–3 (N.Y. Sup. Ct. March 12, 2013) (quoting Nat’l Union

Fire Ins. Co. of Pittsburgh, PA v. Xerox Corp., 25 A.D. 3d 309, 310 (N.Y. App. Div. 2006), appeal

dismissed, 7 N.Y. 3d 886 (dismissing claim for breach of good faith where defendant acted in

accordance with the contract, allegations did not establish a “fraudulent or malevolent scheme to

deprive [plaintiff] of the benefits of the contract,” and holding otherwise would impose additional

obligations on defendant). “No obligation can be implied . . . which would be inconsistent with

other terms of the contractual relationship.” Id. (quoting Murphy v Am. Home Products Corp., 58

N.Y. 2d 293, 304 (N.Y. 1983)). And claims alleging that defendants executed their “discretion” in

bad faith only survive a motion to dismiss where plaintiffs can point to arbitrary, irrational, or

malicious execution of defendants’ affirmative contractual obligations. See, e.g., id.

       For these reasons, no case in New York has allowed the covenant of good faith and fair

dealing to redefine or otherwise expand an annuity issuer’s contractual obligations through the

anti-assignment provision. Indeed, New York law protects annuity issuers as anti-assignment

provisions are for their benefit. See Singer Asset Fin. Co. v. Wyner, 156 N.H. 468, 474–76 (2007)

(“Singer fails to recognize that the anti-assignment clause in Wyner’s settlement agreement

explicitly inured to the benefit of the settling insurer and, by extension, [the annuity issuer].”).

While courts may take the extra step to determine whether a proposed transfer is in a beneficiary’s

best interest (and indeed, in Florida, courts are required to do so), the Court has not identified any



                                                  9
case requiring an annuity issuer to do so on its own initiative. For this reason, Cordero’s citation

to In re 321 Henderson Receivables Origination, LLC, is inapposite: In that case, the state court

rejected a proposed transfer agreement despite the annuity issuer’s consent where no evidence

existed that it was in the beneficiary’s best interest. 856 N.Y.S. 2d 817, 817 (N.Y. Sup. Ct. 2008).

But the court did not suggest that it was the annuity issuer’s obligation to have investigated the

transfer first. Id. (noting instead that an annuity issuer must affirmatively waive its interest in order

for a transfer to proceed). And this is because doing so would create an additional contractual

obligation on the annuity issuer.

        Cordero alleges that Transamerica had a duty of good faith and fair dealing “to enforce the

anti-assignment provision for [Cordero’s] benefit,” that it “breached [that duty], . . . and did so for

its own convenience and financial gain in stark derogation of [Cordero’s] interests[.]” [ECF No.

60 ¶¶ 49–50]. But this fails because the anti-assignment provision did not require Transamerica to

exercise its discretion for Cordero’s benefit; it exists to protect Transamerica. And requiring

Transamerica to analyze each proposed transfer would create new duties not required by the

Settlement Agreement, which the duty of good faith and fair dealing does not allow. Cordero is

therefore left with his allegations that Transamerica exercised its discretion poorly. Id. ¶¶ 41, 44.

But this does not amount to a “malevolent” execution of Transamerica’s affirmative contractual

requirements, as New York law requires for claims of breach of the duty of good faith.

        Accordingly, Cordero has not stated a breach of contract claim upon which relief can be

granted, and Count I must be dismissed.

                B.      Constructive Fraud and Violation of the FAPSA

        Transamerica next argues that Cordero has not sufficiently pled a claim for constructive

fraud or violation of the FAPSA, Fla. Stat. § 415.102.



                                                   10
                       1.      Economic Loss Rule

       As an initial matter, the Court agrees that Cordero’s constructive fraud claim is precluded

by Florida’s economic loss rule. “[T]he economic loss rule is a judicially created doctrine that sets

forth the circumstances under which a tort action is prohibited if the only damages suffered are

economic losses.” Tiara Condo. Ass’n v. Marsh & McLennan Co., 110 So. 3d 399, 401 (Fla. 2013).

The rule preserves “the fundamental boundary between contract law, which is designed to enforce

the expectancy interests of the parties, and tort law, which imposes a duty of reasonable care and

thereby encourages citizens to avoid causing physical harm to others.” Id. (quoting Casa Clara

Condo. Ass’n, Inc. v. Charley Toppino & Sons, Inc., 620 So. 2d 1244, 1246 (Fla. 1993)). Cordero

must therefore sufficiently assert an independent basis for his constructive fraud claim unrelated

to the breach of contract claim if the tort claim is to survive. See Intercoastal Realty, Inc. v. Tracy,

706 F. Supp. 2d 1325, 1333 (S.D. Fla. 2010).

       Cordero’s Response simply says that Cordero “has alleged an independent basis for

Transamerica’s breach of fiduciary duty,” but points to no support from the Complaint. [ECF No.

74, at 11 n. 9]. The Court agrees that Cordero’s constructive fraud allegations are premised entirely

on the anti-assignment provision and, thus, do not state an independent claim for relief. Compare

[ECF No. 70 ¶ 58 (“By . . . doing nothing to investigate his circumstances, [Transamerica]

breached their fiduciary duty . . . .”), ¶ 61 (“[Transamerica] abused their fiduciary duty to [Cordero]

to act in his best interests by not stopping this transfer.”)] with [id. ¶ 49 (“The [anti-assignment

provision] obligated [Transamerica] to enforce the anti-assignment provision for [Cordero’s]

benefit.”), ¶ 52 (“[Transamerica] owned the power to protect [Cordero] from assigning his

structured settlement . . . .”)]. Accordingly, the constructive fraud claim must be dismissed on that

basis alone. See Saxon Fin. Grp., Inc. v. Rath, No. 11-80646-CIV, 2012 WL 3278662, at *5 (S.D.



                                                  11
Fla. Aug. 9, 2012) (dismissing constructive fraud claim based on economic loss rule where alleged

fraud acts where “virtually identical” to the breach of contract ones).

                       2.      Fiduciary Duty Allegations

       Cordero also fails to allege a fiduciary relationship with Transamerica as required for his

constructive fraud and FAPSA claims. [ECF Nos. 70 at 11–13; 74 at 8]. Cordero argues that the

fiduciary relationship is implied in the Settlement Agreement, as Cordero was a mentally

handicapped adult who could not be responsible for his payments. Transamerica disagrees.

       A “fiduciary relationship” is one that “may be implied by law, and such relationships are

‘premised upon the specific factual situation surrounding the transaction and the relationship of

the parties.’” Doe v. Evans, 814 So. 2d 370, 374–75 (Fla. 2002) (quoting Capital Bank v. MVB,

Inc., 644 So. 2d 515, 518 (Fla. 3d DCA 1994)). “Florida courts have construed the term ‘fiduciary

or confidential relation’ as being very broad.” Linville v. Ginn Real Estate Co., LLC, 697 F. Supp.

2d 1302, 1309 (M.D. Fla. 2010). But courts typically do not construe business or “arms length”

relationships—such as those created through contract—as implying a fiduciary duty “because

there is no duty imposed on either party to protect or benefit the other.” Am. Honda Motor Co. v.

Motorcycle Info. Network, Inc., 390 F. Supp. 2d 1170, 1179 (M.D. Fla. 2005) (holding no fiduciary

relationship was implied in law where no allegations of dependence nor of “recognition ,

acceptance or undertaking of the duty to advise, counsel, protect, or benefit” the weaker party

existed). “[A] party must allege some degree of dependency on one side and some degree of

undertaking on the other side to advise, counsel, and protect the weaker party.” Id.

       Here, Cordero has alleged that Transamerica “breached their fiduciary duty” to him and

“failed to act in his best interests” “[b]y signing off on each transaction after doing nothing to

investigate his circumstances” and allowing his payments to be “stripped away.” [ECF No. 60



                                                 12
¶¶ 58, 61]. Nowhere in the Amended Complaint does he allege an affirmative source of this

fiduciary duty. He argues instead that it is implied in the Settlement Agreement because Cordero

was a mentally handicapped adult who could not be responsible for his payments and Transamerica

should have been aware of this. But he does not sufficiently allege dependence on Transamerica

or that Transamerica undertook to “advise, counsel, and protect” him. As such, an implied

fiduciary duty does not exist here. See Am. Honda Motor Co., 390 F. Supp. 2d at 1179.

Accordingly, Cordero’s claims under constructive fraud and FAPSA shall be dismissed.

               C.      Federal RICO 4

       Cordero charges Transamerica with violating Section 1962(c) of RICO, which targets

“those who engage in, or aid and abet another to engage in, a pattern of racketeering activity.”

“[I]n order to establish a federal civil RICO violation under § 1962(c), [] plaintiffs ‘must satisfy

four elements of proof: (1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering

activity.’” Viridis Corp. v. TCA Glob. Credit Master Fund, LP, 155 F. Supp. 3d 1344, 1354 (S.D.

Fla. 2015) (quoting Williams v. Mohawk Indust., Inc., 465 F.3d 1277, 1282 (11th Cir. 2006)). “A

RICO complaint is required to describe the alleged agreement to perform at least two of the

predicate acts and must describe in detail the conspiracy, including the identity of the

co-conspirators, the object of the conspiracy, and the date and substance of the conspiratorial

agreement.” Pupke v. McCabe, No. 13-80860-CIV, 2014 WL 12621479, at *1–2 (S.D. Fla. Jan.

30, 2014) (emphasis added).




4Florida’s RICO case law “is informed by case law interpreting the federal RICO statute.” Jackson
v. BellSouth Telecomms., 372 F.3d 1250, 1263–64 (11th Cir. 2004) (quoting Jones v. Childers, 18
F.3d 899, 910 (11th Cir. 1994)). Accordingly, the Court shall consider the claims as one. Id. (citing
All Care Nursing Serv., Inc. v. High Tech Staffing Servs., Inc., 135 F.3d 740, 745 (11th Cir. 1998))
(noting that the federal RICO analysis is “equally applicable to [the] state RICO claims”).
                                                 13
       “[C]ivil RICO claims must be pled with greater specificity[] and [] satisfy the requirements

of Federal Rule of Civil Procedure 9(b).” Super Vision Int’l, Inc. v. Mega Int’l Comm. Bank Co.,

Ltd., 534 F. Supp. 2d 1326, 1330 (S.D. Fla. 2008). This means describing the “‘who,’ the ‘when,’

the ‘where,’ and the ‘how’ of [defendants’] crimes.” Meridian Tr. Co. v. Batista, No. 17-23051,

2018 WL 4693533, at *8 (S.D. Fla. Sept. 26, 2018), appeal dismissed sub nom. Meridian Tr. Co.

as Tr., Am. Associated Grp., Ltd. v. Batista, No. 18-14471-A, 2019 WL 339929 (11th Cir. Jan. 16,

2019) (citation omitted) (dismissing RICO claim where plaintiff failed to plead with specificity).

       Transamerica moves to dismiss Cordero’s RICO claim as inadequately pled under Federal

Rule 9(b) or otherwise precluded by law. The Court agrees that Cordero has not met his Rule 9(b)

burden here.

                      1.      Aiding and Abetting

       Transamerica first argues that the Eleventh Circuit does not recognize an aiding and

abetting cause of action under the federal RICO statute, citing Central Bank v. First Interstate

Bank, 511 U.S. 164, 191 (1994). In that case, the Supreme Court held that Section 10(b) of the

Securities Exchange Act of 1934, 15 U.S.C. § 78j(b), a statute substantively identical to RICO,

does not provide a civil cause of action for aiding and abetting. But the Court agrees with Cordero

that the RICO aiding and abetting cause of action survives because of controlling Eleventh Circuit

precedent. See In re Managed Care Litig., 135 F. Supp. 2d 1253, 1266–67 (S.D. Fla. 2001) (“It is

the duty of this Court to follow controlling Eleventh Circuit precedent unless there is a direct

Supreme Court case on the particular issue in question holding to the contrary.”).




                                                14
       Transamerica also argues that Cordero’s aiding and abetting allegations are insufficient. 5

“To establish liability as an aider and abettor, a plaintiff must show for each predicate act that the

defendant was associated with the wrongful conduct, participated in it with the intent to bring it

about, and sought by his actions to make it succeed.” In re Sahlen & Assocs., Inc. Sec. Litig., 773

F. Supp. 342, 367 (S.D. Fla. 1991). Thus, whether Cordero’s aiding and abetting allegations are

sufficient depends on whether he has sufficiently alleged the predicate acts. Id.

                       2.      Predicate Acts

       Cordero must allege with particularity that Transamerica “committed a pattern of RICO

predicate acts.” Simpson v. Sanderson Farms, Inc., 744 F.3d 702, 705 (11th Cir. 2014); see Viridis,

155 F. Supp. 3d at 1360–61 (applying Rule 9(b) standard to mail and wire fraud). He alleges that

Transamerica used interstate wire communications and the U.S. mail system, two predicate acts

under RICO, to perpetrate the fraud. [ECF No. 60 ¶ 79]. But Cordero’s only allegation with respect

to the predicate acts is that “it was reasonably foreseeable” that they would occur in order to

complete the transfers. Id. This is not enough. See Solomon v. Blue Cross and Blue Shield

Ass’n, 574 F. Supp. 2d 1288, 1291–92 (S.D. Fla. 2008) (courts must review RICO claims closely

to ensure that they are not “merely conclusory and unsupported by any factual allegations”).

Cordero provides no other supporting facts, including, for example, the date of any wire or mail

fraud, “what statements or representations were made; the time and place of, or person responsible

for, the alleged statements; or how [Cordero] was misled by the alleged statements[.]” Bryan v.




5Transamerica also argues that Cordero’s claims are time-barred. See Maiz v. Virani, 253 F.3d
641, 676 (11th Cir. 2001) (holding that RICO claims are subject to a four-year statute of limitations
and accrue when a plaintiff discovers or should have discovered his injury and that his injury was
part of the racketeering). But the Court need not determine whether Cordero’s claims are time-
barred because Cordero has not pled at least two predicate acts with specificity. See Pupke v.
McCabe, No. 13-80860-CIV, 2014 WL 12621479, at *1–2 (S.D. Fla. Jan. 30, 2014).
                                                 15
Countrywide Home Loans, No. 8:08-CV-794-T-23EAJ, 2008 WL 4790660, at *5 (M.D. Fla. Oct.

27, 2008; compare Virdis, 155 F. Supp. 3d at 1361 (finding plaintiff’s RICO allegations sufficient

where he described the manner and means of the predicate acts, including dates and times, with

specificity).

        Cordero argues (without citation) that this information is in the hands of Transamerica and

can only be obtained through discovery. But at least some of these details—for example, regarding

any communications between Transamerica and Cordero and how the predicate acts were used in

commission of the RICO conspiracy—are available to him. 6 See Virdis, 155 F. Supp. 3d at 1361.

And Cordero must plead the information within his control. Craig v. Little Pearls Adoption

Agency, Inc., No. 8:10-CV-671-T-30TGW, 2010 WL 4259592, at *3 (M.D. Fla. Oct. 25, 2010)

(quoting United States ex rel. Butler v. Magellan Health Servs., 74 F. Supp. 2d 1201, 1216 (M.D.

Fla. 1999)) (dismissing where plaintiff did not “adequately plead the content of the alleged

fraudulent representations and the places where the activity was to have occurred”). Based on

Cordero’s failure to plead at least two predicate acts with sufficient specificity, both his federal

and Florida RICO claims shall be dismissed.

                                          *      *       *

         The remainder of Cordero’s RICO allegations are similarly problematic. Cordero has not

alleged that Transamerica was a person involved in an enterprise or that an agreement existed

between Transamerica and the factoring companies; nor has Cordero sufficiently alleged the

existence of a pattern of racketeering. See, e.g., Viridis, 155 F. Supp. 3d at 1364. Explaining these




6 The Court notes that Cordero has alleged (though without particularity) that the state court
received documents with Transamerica’s signature for each of the transfers. [ECF No. 60 ¶ 27].
That allegation alone suggests that Cordero indeed possesses more information than he has alleged
about Transamerica’s use of U.S. mail to further this conspiracy.
                                                 16
theories in his Response is not the same as alleging them in his Amended Complaint. Without

“specific allegations as to each defendant that will fulfill the ‘who, what, when, where, and how’

pertaining to the underlying fraud[,]” Cordero’s allegations will never get past the pleading stage.

Id. at 1360.

                                         CONCLUSION

        Defendants’ Motion to Dismiss [ECF No. 70] shall be granted. All pending motions are

denied without prejudice. Plaintiff may file a Second Amended Complaint within fourteen (14)

days. Should Plaintiff’s Second Amended Complaint state a viable claim for relief, the Court shall

issue a new scheduling order taking into account the discovery that has already been completed

and current status of the case.

        DONE AND ORDERED in Chambers at Miami, Florida, this 6th day of April, 2020.




                                              ________________________________
                                              DARRIN P. GAYLES
                                              UNITED STATES DISTRICT JUDGE




                                                17
